Per Curiam.

Having examined the same portions of the record as the court of appeals, we come to the same conclusion. The trial court advised appellant of the maximum term of incarceration, as required by Crim.R. 11(C)(2), and appellant and her counsel executed the entry of waiver and plea, which stated the period of actual incarceration. Accordingly, there is no genuine issue indicating ineffective assistance of appellate counsel, and the judgment of the court of appeals is affirmed.

Judgment affirmed.

Moyer, C.J., Douglas, Wright, Resnick, F.E. Sweeney, Pfeifer and Cook, JJ., concur.